                 Case 2:20-cr-00112-JAM Document 52 Filed 04/19/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VINCENZA RABENN
   DAVID W. SPENCER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-112-JAM
12
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            FINDINGS AND ORDER
14
     SEVERO REYNA,                                        DATE: April 20, 2021
15   GREGORY TABAREZ, and                                 TIME: 9:30 a.m.
     JOSEPH ELIJAH CUARON,                                COURT: Hon. John A. Mendez
16
                                  Defendants.
17

18
                                                STIPULATION
19
            1.      By previous order, this matter was set for status on April 20, 2021.
20
            2.      By this stipulation, defendants now move to continue the status conference until June 22,
21
     2021, and to exclude time between April 20, 2021, and June 22, 2021, under Local Code T4.
22
            3.      The parties agree and stipulate, and request that the Court find the following:
23
                    a)     The government has represented that the discovery associated with this case
24
            includes approximately 1731 pages, including investigative reports, audio and video recordings,
25
            and other materials. All of this discovery has been either produced directly to counsel and/or
26
            made available for inspection and copying.
27
                    b)     Counsel for defendants desire additional time to review the discovery, conduct
28
            factual investigation and legal research, confer with their clients, and otherwise prepare for trial.

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00112-JAM Document 52 Filed 04/19/21 Page 2 of 3


 1                  c)     Counsel for defendants believe that failure to grant the above-requested

 2          continuance would deny them the reasonable time necessary for effective preparation, taking into

 3          account the exercise of due diligence.

 4                  d)     The government does not object to the continuance.

 5                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of April 20, 2021 to June 22, 2021,

10          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11          because it results from a continuance granted by the Court at defendant’s request on the basis of

12          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13          of the public and the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18
      Dated: April 16, 2021                                   PHILLIP A. TALBERT
19                                                            Acting United States Attorney
20
                                                              /s/ DAVID W. SPENCER
21                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
22

23
      Dated: April 16, 2021                                   /s/ Eduardo Garnica
24                                                            Eduardo Garnica
                                                              Counsel for Defendant
25                                                            SEVERO REYNA
26
      Dated: April 16, 2021                                   /s/ Jennifer Mouzis
27                                                            Jennifer Mouzis
                                                              Counsel for Defendant
28                                                            GREGORY TABAREZ

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00112-JAM Document 52 Filed 04/19/21 Page 3 of 3


 1
     Dated: April 16, 2021                          /s/ David Fischer
 2                                                  David Fischer
                                                    Counsel for Defendant
 3                                                  JOSEPH CUARON
 4

 5

 6

 7                                      FINDINGS AND ORDER
 8        IT IS SO FOUND AND ORDERED this 16th day of April, 2021.
 9
                                               /s/ John A. Mendez
10
                                               THE HONORABLE JOHN A. MENDEZ
11                                             UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
